                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                           Civil Action No. 5:19-CV-455-D


LAUREN DAVIS, on behalf of herself )
and others similarly situated,     )
                                        )
             Plaintiff,                 )
                                        )
      vs.                               )
                                            ORDER GRANTING DEFENDANTS'
                                        )
                                               JOINT MOTION TO STAY
SAFE STREETS USA LLC and                )
                                                    DISCOVERY
ALWAYS PROTECTED SECURITY,              )
LLC                                     )
                                        )
             Defendants.                )
                                        )
______________                          )

      This matter is before the Court on the motion of Defendants Always

Protected Security, LLC and Safe Streets USA LLC for an Order staying all

discovery, deadlines, obligations under Rule 26(f) of the Federal Rules of Civil

Procedure, and other obligations of the parties in this matter.

      For good cause shown and without Plaintiffs opposition, the motion is

GRANTED and it is HEREBY ORDERED that discovery in this case is_ stayed

pending a ruling on Defendant Always Protected Security, LLC's Motion to Dismiss.

(DE-19).


      SO ORDERED. This the -1,.£ day of January, 2020.


                                       J     S C. DEVER III
                                       United States District Judge
